Exhibit 10.1

 

AGREEMENT OF CONVEYANCE, TRANSFER AND ASSIGNMENT OF ASSETS AND ASSUMPTION OF
OBLIGATIONS

 

This Agreement of Conveyance, Transfer and Assignment of Assets and Assumption
of Obligations (“Transfer and Assumption Agreement”) is made as of  August 15,
2016, by Active With Me, Inc., a Nevada corporation (“Assignor”), and Active
With Me Holdings, Inc., a Delaware corporation and a wholly-owned subsidiary of
Assignor (“Assignee”).

 

WHEREAS, Assignor was engaged in the business of creating an online resource for
activity-based travel, as well as any and all other operations conducted by
Assignor prior to the date hereof (the “Former Business”); and

 

WHEREAS, Assignor desires to convey, transfer and assign to Assignee, and
Assignee desires to acquire from Assignor, all of the assets of Assignor
relating to the operation of the Former Business, and in connection therewith,
Assignee has agreed to assume all of the liabilities of Assignor relating to the
Former Business, on the terms and conditions set forth herein.

 

NOW THEREFORE, in consideration of the mutual promises and agreements contained
herein, the parties hereto, intending to be legally bound hereby, agree as
follows:

 

Section 1.                                          Assignment.

 

1.1.                            Assignment of Assets.  For good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged by
Assignor, Assignor does hereby assign, grant, bargain, sell, convey, transfer
and deliver to Assignee, and its successors and assigns, all of Assignor’s
right, title and interest in, to and under the assets, properties and business,
of every kind and description, wherever located, real, personal or mixed,
tangible or intangible, owned, held or used in the conduct of the Former
Business (the “Assets”), including, but not limited to, the Assets listed on
Exhibit A hereto, and identified in part by reference to Assignor’s
predecessor’s balance sheet as of March 31, 2016, filed with the Securities and
Exchange Commission as part of Assignor’s quarterly report on Form 10-Q on
May 20, 2016, as amended (the “Balance Sheet”). Notwithstanding anything to the
contrary contained herein, the term Assets shall not include either the assets
of or the business conducted by Rasna Therapeutics, Inc., a Delaware subsidiary,
or any of its subsidiaries.

 

1.2                               Further Assurances.  Assignor shall from time
to time after the date hereof at the request of Assignee and without further
consideration execute and deliver to Assignee such additional instruments of
transfer and assignment, including without limitation any bills of sale,
assignments of leases, deeds, and other recordable instruments of assignment,
transfer and conveyance, in addition to this Transfer and Assumption Agreement,
as Assignee shall reasonably request to evidence more fully the assignment by
Assignor to Assignee of the Assets.

 

1

--------------------------------------------------------------------------------


 

Section 2.                                          Assumption.

 

2.1                               Assumed Liabilities.  As of the date hereof,
Assignee hereby assumes and agrees to pay, perform and discharge, fully and
completely, all liabilities, commitments, contracts, agreements, obligations or
other claims against Assignor, whether known or unknown, asserted or unasserted,
accrued or unaccrued, absolute or contingent, liquidated or unliquidated, due or
to become due, and whether contractual, statutory, or otherwise associated with
the Former Business whenever arising (the “Liabilities”), including, but not
limited to, the Liabilities listed on Exhibit B, and identified in part by
reference to the Balance Sheet.

 

2.2                               Further Assurances.  Assignee shall from time
to time after the date hereof at the request of Assignor and without further
consideration execute and deliver to Assignor such additional instruments of
assumption in addition to this Transfer and Assumption Agreement as Assignor
shall reasonably request to evidence more fully the assumption by Assignee of
the Liabilities.

 

Section 3.                                          Headings.  The descriptive
headings contained in this Transfer and Assumption Agreement are for convenience
of reference only and shall not affect in any way the meaning or interpretation
of this Transfer and Assumption Agreement.

 

Section 4.                                          Governing Law.  This
Transfer and Assumption Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed entirely within that state, except that any conveyances of
leaseholds and real property made herein shall be governed by the laws of the
respective jurisdictions in which such property is located.

 

[The remainder of this page is blank intentionally.]

 

2

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO TRANSFER AND ASSUMPTION AGREEMENT]

 

IN WITNESS WHEREOF, this Transfer and Assumption Agreement has been duly
executed and delivered by the parties hereto as of the date first above written.

 

 

ACTIVE WITH ME, INC.

 

 

 

 

 

By:

 

 

 

Name:

Jim Tripp

 

 

Title:

Chief Executive Officer

 

 

 

ACTIVE WITH ME HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

Name:

Sheri Strangway

 

 

Title:

President and Chief Executive Officer

 

3

--------------------------------------------------------------------------------


 

Exhibit A

 

(a)                                 All of the equipment, computers, servers,
hardware, appliances, implements, and all other tangible personal property that
are owned by Assignor and have been used in the conduct of the Former Business;

 

(b)                                 all inventory associated with the Former
Business;

 

(c)                                  all real property and real property leases
to which Assignor is a party, and which affect the Former Business or the
Assets;

 

(d)                                 all contracts to which Assignor is a party,
or which affect the Former Business or the Assets, including leases of personal
property;

 

(e)                                  all rights, claims and causes of action
against third parties resulting from or relating to the operation of the Former
Business or the Assets, including without limitation, any rights, claims and
causes of action arising under warranties from vendors and other third parties;

 

(f)                                   all governmental licenses, permits,
authorizations, consents or approvals affecting or relating to the Former
Business or the Assets;

 

(g)                                  all accounts receivable, notes receivable,
prepaid expenses and insurance and indemnity claims to the extent related to any
of the Assets or the Former Business;

 

(h)                                 all goodwill associated with the Assets and
the Former Business;

 

(i)                                     all business records, regardless of the
medium of storage, relating to the Assets and/or the Former Business, including
without limitation, all schematics, drawings, customer data, subscriber lists,
statistics, promotional graphics, original art work, mats, plates, negatives,
accounting and financial information concerning the Assets or Former Business;

 

(j)                                    all internet domain names and URLs of the
Former Business, software, inventions, art works, patents, patent applications,
processes, shop rights, formulas, brand names, trade secrets, know-how, service
marks, trade names, trademarks, trademark applications, copyrights, source and
object codes, customer lists, drawings, ideas, algorithms, processes, computer
software programs or applications (in code and object code form), tangible or
intangible proprietary information and any other intellectual property and
similar items and related rights owned by or licensed to Assignor used in the
Former Business, together with any goodwill associated therewith and all rights
of action on account of past, present and future unauthorized use or
infringement thereof; and

 

(k)                                 all other privileges, rights, interests,
properties and assets of whatever nature and wherever located that are owned,
used or intended for use in connection with, or that are necessary to the
continued conduct of, the Former Business as presently conducted or planned to
be conducted.

 

--------------------------------------------------------------------------------


 

Exhibit B

 

(a)                                 All liabilities in respect of indebtedness
of Assignor related to the Former Business;

 

(b)                                 product liability and warranty claims
relating to any product or service of Assignor associated with the Former
Business;

 

(c)                                  taxes, duties, levies, assessments and
other such charges, including any penalties, interests and fines with respect
thereto, payable by Assignor to any federal, provincial, municipal or other
government, domestic or foreign, incurred in the conduct of the Former Business;

 

(d)                                 liabilities for salary, bonus, vacation pay,
severance payments damages for wrongful dismissal, or other compensation or
benefits relating to Assignor’s employees employed in the conduct of the Former
Business; and

 

(e)                                  any liability or claim for liability
(whether in contract, in tort or otherwise, and whether or not successful)
related to any lawsuit or threatened lawsuit or claim (including any claim for
breach or non-performance of any contract) based upon actions, omissions or
events relating to the Former Business.

 

--------------------------------------------------------------------------------